Citation Nr: 1823494	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.  

2. Entitlement to service connection for hypertensive vascular disease

3. Entitlement to service connection for dyslipidemia/hyperlipidemia.  

4. Entitlement to an independent evaluation for service-connected depression.  

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1966 to April 1969.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

The issues of entitlement to service connection for sleep apnea and hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of hyperlipidemia, which is a form of dyslipidemia; however, this is considered a laboratory reading and not a disability for VA compensation purposes.  

2.  Service connection is already in effect for depression; when assigning an evaluation to a mental disorder, the symptoms and severity of the overall mental condition being evaluated is combined into a single evaluation under the General Rating Formula for Mental Disorders.


CONCLUSIONS OF LAW

1.  Dyslipidemia/hyperlipidemia is not a disease, disability, or injury for which applicable law permits the award of service connection.  U.S.C. §§ 101 (16), 105(a), 1110, 1131 (2012); 38 C.F.R. § 3.303 (c) (2017).

2.  The appeal seeking entitlement to an independent evaluation for service-connected depression lacks legal merit.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.130 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Dyslipidemia/Hyperlipidemia

The Veteran contends that his dyslipidemia, to include hyperlipidemia, is related to service.  The record reflects that the Veteran has a diagnosis of hyperlipidemia during the pendency of the appeal.  

Concerning the dyslipidemia and hyperlipidemia, dyslipidemia is defined as "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood." Dorland's Illustrated Medical Dictionary 586 (31st ed. 2007).  Hyperlipidemia refers to the "elevated concentration of any or all of the lipids in the plasma." Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  These are not considered disabilities in and of themselves.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In this regard, the Board notes its reliance on a medical dictionary to define a term is not in error.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  

As noted above, VA's position is that dyslipidemia , hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  There is no case law to the contrary.  See Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012).  

Service connection can only be granted for a disability due to disease or injury or caused or aggravated by service connected disease or injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a),(b)}.  In this case, although treatment records reflect hyperlipidemia and dyslipidemia, given the above definitions and position of VA with regard to the nature of dyslipidemia, hyperlipidemia and elevated cholesterol, the Board finds that the conditions for which the Veteran is claiming service connection are laboratory findings that manifest themselves only in laboratory test results and are not disabilities for which service connection can be granted.  As such, service connection for dyslipidemia, to include hyperlipidemia, is denied.

Independent Evaluation for Service-Connected Depression

In various statements of record, the Veteran has indicated that he is claiming
an independent evaluation should be assigned his depression, separate from the evaluation currently assigned his PTSD with depression.  The Veteran has maintained that he is satisfied with the 50 percent evaluation assigned his PTSD.

When assigning an evaluation to a mental disorder, the symptoms and
severity of the overall mental condition being evaluated is combined into a single evaluation under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  The Veteran's current 50 percent rating reflects compensation for the symptoms (anxiety, depression, etc.) and severity of his overall mental condition.  Thus, a separate evaluation for depression, independent of PTSD cannot
be assigned as to do so would constitute an impermissible "pyramiding" of benefits. See 38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


ORDER

Entitlement to service connection for dyslipidemia/hyperlipidemia is denied.  

Entitlement to an independent evaluation for service-connected depression is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  




Service Connection for Sleep Apnea

The Veteran asserts that he has sleep apnea that is related to his period of active service, or in the alternative, secondary to his service-connected PTSD.  In February 2012, the Veteran was afforded a VA examination with regard to his claimed sleep apnea.  Although no sleep study was performed, the examiner diagnosed the Veteran with insomnia, and not sleep apnea.  The examiner then opined that if the Veteran had sleep apnea, it did not occur as a result of his service-connected PTSD, as the medical literature did not support such a finding.  

In November 2012, the Veteran underwent a sleep study at a local VA medical facility.  The physician reported that the Veteran did not have obstructive sleep apnea.  However, it appears that testing revealed that the Veteran did, in fact, have central sleep apnea, as opposed to obstructive sleep apnea.  Notably, the Veteran's claim is for sleep apnea, and not specifically obstructive sleep apnea.  

To date, no VA medical opinion has been obtained with regard to the Veteran's sleep apnea on a direct basis, or on a secondary basis with regard to the issue of aggravation.  Moreover, the November 2012 sleep study's finding of possible central sleep apnea has not been addressed in a VA medical opinion.  Thus, a VA medical opinion is warranted on remand to determine the exact nature and etiology of the Veteran's claimed sleep apnea.  

Service Connection for Hypertensive Vascular Disease

The Veteran asserts that he has hypertension that is related to his period of active service.  The Board notes that the Veteran's medical records contain several elevated blood pressure readings, and that several treatment providers list hypertension as an active problem for the Veteran.  Moreover, the Veteran reported that he used medication to treat hypertension.  To date, no VA medical opinion has been obtained with regard to the Veteran's claimed hypertensive vascular disease.  

In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, it is presumed that he was exposed to herbicide agents during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, the Board finds the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his claimed hypertension, to include whether the Veteran's hypertension is related to his conceded herbicide exposure during service in the Republic of Vietnam.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

TDIU

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claims for entitlement to service connection for sleep apnea and hypertensive vascular disease.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his claimed sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a form of sleep apnea that is etiologically related to his active service.  The examiner should specifically address the Veteran's November 2012 VA sleep study.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed form of sleep apnea, was caused OR aggravated by the Veteran's service-connected posttraumatic stress disorder with depression.  

The rationale for all opinions expressed must be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present hypertensive vascular disease.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present hypertensive vascular disease is etiologically related to active service, to include any elevated blood pressure readings and the Veteran's presumed herbicide agent exposure (notwithstanding the fact that it may not be a presumed association).  In other words, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, other risk factors, etc.  In rendering the opinion, the examiner should consider the National Academy of Sciences excerpt indicating a limited or suggestive association between herbicide exposure and hypertension.

The rationale for all opinions expressed must be provided.

4. Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5. Then, readjudicate the remaining issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


